Warner, Judge.
It appears from the record in this case that Arline sold his land in 1861, to Hicks, for $1,500 00, and took his note therefor, and going to the war, he left the note with his wife to purchase a home during his absence, and requested Pullen, a neighbor and relative, to assist her. Pullen sold her a tract of land and received in payment therefor the Hicks note, and made a deed to the wife instead of her husband. Afterwards Pullen sold his land, including the land conveyed to Mrs. Arline, to Whitehead, promising, as Mrs. Arline states, to purchase for her other land, which he never did. When Pullen sold the land to Whitehead, Mrs. Arline gave up the deed made to her by Pullen, but executed no conveyance thereof. This deed was subsequently recorded, it is said, through mistake. When Arline returned from the war, he found Pullen had the Hicks note, and was in possession of the land, though professing to have sold it to Whitehead, and to have made him a deed therefor. Arline brought an action of ejectment to recover the possession of the land, whereupon Whitehead filed his bill to perpetually enjoin the action of ejectment, on the ground that he was a *226bona fide purchaser for a valuable consideration without notice, and that Arline was estopped by the conduct of his wife in assenting to the sale of the land by Pullen to Whitehead. On the trial of the case made by the bill and answers and the evidence in the Court below, the jury found a verdict for the defendants. A motion was made for a new trial, on the ground of error in the charge of the Court, and because the verdict was contrary to law and the evidence, which motion was overruled and the complainant excepted. Prior to the Act of 1866, a conveyance of land to the wife without any words showing it was intended to be for her sole and separate use, vested the title in her husband, the more especially, when the consideration paid therefor, as in this case, was the property of the husband.
Although there is error in the charge of the Court to the jury, still, if the verdict is right under the law and facts of the case, this Court will not disturb it. Whitehead knew the condition of the title when he purchased the land from Pullen, and received the deed made to Mrs. Arline as part of his title papers. In our judgment the equity and justice of the case is decidedly in favor of. the verdict, and the motion for a new trial was properly overruled.
Judgment affirmed.